                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Keith Ward, William Clark, Kody Clark,    )
Ed Johnston, and All Others Similarly     )
Situated,                                 )
                                          )
             Plaintiffs,                  )           ORDER GRANTING AGREED
                                          )           MOTION FOR CONTINUANCE
      vs.                                 )
                                          )
Wind River Trucking, LLC, LLC, d/b/a      )
Winder River Oil Services; Heath Johnson; )
Todd Bradford; and Joseph Derosier,       )           Case No. 1:16-cv-418
                                          )
             Defendants.                  )


       On October 25, 2018, the parties filed an “Agreed Motion for Continuance.” Therein they

requested that the all pretrial deadlines be extended by at least sixty-day extension of all pretrial

deadlines and to continue the trial pending an appearance by Brad Jenson, new defendant named in

the body of the Plaintiffs’ Third Amended Complaint. The court GRANTS the motion (Doc. No.

42). All pretrial deadlines shall be suspended pending further order of the court and with the

understanding that discovery may continue in the interim. The final pretrial conference set for July

1, 2019, and jury trial set for July 15, 2019, are cancelled with the understanding that they shall be

rescheduled as necessary at a later date and time.

       As an aside, the court observes that while Brad Jensen is named as a additional defendant

in the body of the Third Amended Complaint, he not identified as such in the case caption. The

court on its own motion ORDERS that the caption shall be amended to hereafter include Brad

Jensen as a named defendant. It remains incumbent on plaintiffs to serve Defendant Brad Jenson

with copies of the summons and Third Amended Complaint.



                                                  1
IT IS SO ORDERED.

Dated this 19th day of November, 2018.

                                             /s/ Charles S. Miller, Jr.
                                             Charles S. Miller, Jr., Magistrate Judge
                                             United States District Court




                                         2
